Restriction/Election Requirement
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1-15 and 27, drawn to a method of controlling a high pressure compressor.
Group II, claims 16-26, drawn to a high-pressure compressor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventive groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a high-pressure compressor, with the pressure of the hydraulic fluid in the hydraulic fluid chamber is increased towards a desired compressor start-up pressure, wherein the pressure increase of the hydraulic fluid in the hydraulic fluid chamber is controlled by a control element and a hydraulic injection pump assembly, wherein the pressure increase is performed while the compressor is not in operation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kleibrink (U. S. Patent Application Publication No. 2003/031565).  
Kleibrink is cited as an X reference in the International Search Report (ISR) for all of the claims, disclosing the essential elements and method steps.  Thus, Kleibrink demonstrates that the claims lack novelty as set forth herein below.  
In regard to the method claims, Kleibrink discloses a method of controlling pressure of a hydraulic fluid in a hydraulic fluid chamber of a high-pressure compressor (FIG.’s 2-4, Abstract),  the pressure of the hydraulic fluid in the hydraulic fluid chamber is increased towards a desired compressor start-up pressure (para. 0019, “leakage of oil at the piston (5) must be compensated for by an external pump. …  a small piston pump driven by an eccentric is used, which pump with each stroke injects a small amount of oil into the oil space through the check valve (8)” ), wherein the pressure increase of the hydraulic fluid in the hydraulic fluid chamber is controlled by a control element 12 (para. 0020, “evaluation circuit (12)”) , and a hydraulic injection pump assembly (para. 0019,, “small piston pump”), wherein the pressure increase is performed while the compressor is not in operation (para.’s 0006 & 0019-0022, inter alia, discussing increasing oil pressure to optimum value for operation, interpreted in the manner claimed as required before compressor is in operation at least broadly because pressure compensation occurs separately from compression strokes).  
In regard to the apparatus claims, Kleibrink discloses a high-pressure compressor (FIG.’s 2-4,Abstract) comprising a hydraulic system and a gas chamber 4 (FIG. 2, shown), the hydraulic system comprises a reservoir (located between check valve 8 and valve 9 in chamber with piston 5), connected to a hydraulic fluid chamber (formed on hydraulic side of element 3) by a hydraulic flow path (formed by fluid connections) and a pump assembly (para. 0019, “external pump … small piston pump … is used”) positioned in the hydraulic flow path, the compressor furthermore comprise a control element 12 (para. 0020, “evaluation circuit (12)” – controlling relief mechanism 13)  controlling the flow of hydraulic fluid in the hydraulic flow path and thereby the pressure in the hydraulic fluid chamber Id., wherein the control element 12 and the pump assembly is configured for controlling the pressure of hydraulic fluid in the hydraulic fluid chamber when the compressor is not in operation (para’s 0006, & 0019-0022, inter alia, at least broadly in that the pressure compensation occurs in between compression strokes).
For these reasons, the technical feature shared among the inventive groups is not found to be a ‘special’ technical feature because Kleibrink shows that it does not make a contribution over the prior art.
 In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Due to time and docket management constraints, a call to request an oral election to the above restriction requirement was not made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746